Citation Nr: 1137038	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-37 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Fernando V. Narvaez, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to July 1981.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.  

In July 2011, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the evidence shows it is at least as likely as not that the Veteran's lung disability is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a lung disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 ( 2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  The Veteran's lung disability, however, is not a disease that is subject to presumptive service connection.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran, in testimony before the Board, contends that his shortness of breath is caused by a lung disability that was incurred during active service.  Specifically, the Veteran asserts that following treatment in service for fluid in the lungs, which required placement of chest tubes, he experienced shortness of breath and an inability to fill his lungs with oxygen.  He reports that he has continued to experience those symptoms ever since service.

The Veteran's available service medical records, including copies of service medical records submitted by the Veteran, show that the Veteran was treated for post traumatic pleural effusion and subsequent empyema in July 1976, shortly after involvement in an motor vehicle accident.  He underwent closed tube thoracotomies and, in October 1976, was noted to have restrictive ventilatory function secondary to the thoracotomies.  At that time, pulmonary function testing (PFT) revealed a vital capacity (VC) of 63 percent and forced expiratory volume in one second (FEV1) of 90 percent.  An April 1977 service medical record indicates that the Veteran had experienced restrictive changes in his PFTs since his illness requiring chest tube insertions.  He also had experienced trouble running and became tired easily.  Pulmonary function testing revealed VC of 73 percent and an FEV1 of 83 percent.  The Veteran was given activity restrictions due to residual decrease in lung function status post chest tube insertion.  During a June 1977 service examination, it was noted that the Veteran had experienced shortness of breath and pain in his chest since July 1976.  The examiner noted that the Veteran had seen a doctor and was told that his lungs were functioning at 60 percent due to his previous infection, and on a follow-up visit, there was improvement to 72 percent lung function.  

In July 1977, it was noted that the Veteran was being followed for complications of right empyema resulting in reduced forced vital capacity (FVC) and exercise tolerance.  In August 1977, it was noted that PFT findings suggested a degree of reactive airways disease (asthma) as numerical values were within normal limits before bronchodilator inhalation but improved after bronchodilator inhalation.  Thereafter, in March 1979, it was noted that the Veteran had a one month history of significant weight loss but still experienced some degree of dyspnea over the last two weeks.  Pulmonary function testing revealed a mild degree of asthmatic pattern, and it was also noted that the Veteran was a smoker.  In June 1981, the Veteran underwent spirometery testing which revealed reduced FEV1 and reduced FVC.  It was noted that the reduced FVC with a normal VC suggested a mild obstructive pattern, but that there was also an underlying restrictive ventilatory defect.  During examination for the purposes of separation in June 1981, a pulmonary restrictive defect was noted.  It was also noted that the Veteran had experienced shortness of breath and occasional chest pain since 1976.  A July 1981 service medical record indicates that current PFT findings, as compared to PFT findings in 1977, revealed overall unchanged FEV1, but that FVC decreased to 42 percent of predicted.  A diagnosis was made of restrictive defect possibly secondary to right thoracotomy in 1976.  An obstructive defect was also diagnosed, with questionable reversibility.  

Post service private medical records dated from June 2008 to August 2008 and from  January 2010 to April 2011 show ongoing treatment for shortness of breath and dyspnea, and diagnoses of persistent shortness of breath, moderate chronic obstructive pulmonary disease (COPD), restrictive lung physiology, and obstructive airway dysfunction.  Those records also document that the Veteran had a history of smoking, and recently underwent a coronary artery bypass graft (CABG) for coronary artery disease (CAD), after which he had increasing shortness of breath on exertion.  In June 2008, the Veteran's private pulmonologist indicated that the Veteran's shortness of breath worsening on exertion was likely due to his moderate obstructive airway dysfunction.  However, the pulmonologist advised that full pulmonary function testing be obtained to ensure that there was no evidence of restrictive lung pathology.  In August 2008, it was noted that recent spirometery showed FEV1 of 62 percent predicted, indicating restrictive lung physiology.  A chest x-ray also showed left lower lobe scarring that the pulmonologist indicated was likely attributable to the Veteran's CABG.  However, it was unclear to the examiner whether the left lobe scarring fully explained the Veteran's restrictive lung physiology, as PFT findings prior to the CABG also showed restrictive physiology.  

In a September 2008 letter, the Veteran's private pulmonologist reported that he was currently treating the Veteran for breathing difficulty.  The pulmonologist also indicated that he had reviewed the Veteran's service medical records and highlighted pertinent clinical evidence, including: treatment for pleural effusion in 1976 with chest tube insertion in the right chest; surgical intervention post chest tube insertion for an infection; PFT findings in 1977 showing evidence of restrictive lung dysfunction; PFT findings in 1981 showing reduced FEV1 and FVC and a total lung capacity of 43.8 percent; and, interpretation of the 1981 PFT findings as showing mild obstructive pattern and an inability to rule out underlying restrictive ventilatory defect.  The pulmonologist reported that the Veteran currently has restrictive lung dysfunction with respiratory symptoms, to include shortness of breath on exertion.   Based on the 1977 PFT findings in service, the pulmonologist stated that it appeared that the Veteran had restrictive lung dysfunction since 1977. 

Thereafter, the Veteran was afforded two VA examinations.  During the first examination in October 2008, conducted by a physician assistant, the Veteran reported that he was treated in service for fluid around his lungs and a subsequent infection and, since that time, he had experienced difficulty with exertional activities that was progressively worsening.  He denied receiving treatment for a respiratory condition on a regular basis, but did reported current treatment to include daily use of inhaled bronchodilators.  He also reported a past history of smoking.  Pulmonary function testing revealed FVC of 82 percent predicted and FEV1 of 86 percent predicted.  Based on a review of the claims file and examination of the Veteran, the examiner indicated that there was no specific pulmonary diagnosis, as the PFTs were essentially normal and the Veteran was not being treated for a pulmonary condition.  Therefore, the examiner could not connect any current condition to the Veteran's service.

In an October 2008 addendum, the VA pulmonologist who conducted the PFTs for the October 2008 VA examination interpreted the findings as showing mild impairment of total lung capacity indicative of a mild restrictive ventilatory impairment.  The VA pulmonologist indicated that the findings were consistent with the mechanical effects of excess body weight.  Significantly, there was no indication that the October 2008 VA pulmonologist who administered the pulmonary function testing and authored the addendum had access to the Veteran's claims file or was familiar with his service-related medical history.

During subsequent VA examination in July 2010, the Veteran reported a history of in-service treatment for pleural effusion and empyema with resulting fatigue and shortness of breath with activities requiring endurance.  His current complaints included shortness of breath on moderate exertion.  The examiner, a primary care physician, noted a contributory history to include a history of CAD status post CABG in 2008, just prior to which the Veteran noticed a considerable decline in his endurance level with shortness of breath and fatigue.  The examiner also noted the Veteran to have diabetes mellitus and a history of tobacco use.  The findings of an October 2008 chest x-ray and October 2008 PFTs were noted by the examiner.  

Based on examination of the Veteran and a review of the claims file, the examiner diagnosed mild restrictive ventilatory impairment.  The examiner cited pertinent clinical findings from service medical records and private medical records and opined that the Veteran's mild restrictive ventilatory impairment was less likely as not caused by or a result of pleural effusion.  In support of the opinion, the examiner noted that private PFTs in July 2008 showed both obstructive and restrictive components, and that a consult report noted a 20 pack year smoking history and that a recent chest x-ray indicated no evidence of infiltrate or effusion.  The examiner noted that subsequent VA PFT findings in October 2008 showed improvement from the July 2008 private PFTs and were consistent with the mechanical effects of excess weight.  The examiner indicated that the etiology of the Veteran's pleural effusion was unclear but was likely parapneumonic at the time because there was no history of chronic conditions associated with pleural effusion.  The examiner then indicated that whether the Veteran's current impairment was due to excess weight or smoking, neither or those conditions were associated with the Veteran's service or pleural effusion therein.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board is inclined to place less probative value on the October 2008 and July 2010 VA opinions.  The October 2008 VA examiner was unable to provide a diagnosis and therefore, was unable to provide an opinion as to the etiology of the Veteran's current lung disability.  Opinions in which a physician is unable to opine regarding any causal connection between a Veteran's current complaints and his period of service have been characterized as non-evidence, and therefore lack probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Furthermore, the October 2008 VA examiner did not discuss pertinent evidence of record, including the September 2008 positive opinion from the Veteran's treating pulmonologist.  Nor did the examiner address the Veteran's statements regarding a continuity of shortness of breath since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  This lessens the probative weight of the opinion.  

Regarding the July 2010 VA opinion, the Board finds that it is not supported by adequate rationale, as the physician does not explain why the Veteran's mild restrictive ventilatory impairment was less likely as not related to service, particularly in light of the evidence of restrictive changes in the Veteran's PFTs, restrictive ventilatory function, and a restrictive ventilatory defect noted in the service medical records after 1976, including at separation from service.  In this regard, while the July 2010 VA examiner speculates that the Veteran's restrictive ventilatory impairment is secondary to smoking or excess body weight, the Board observes that service medical records show a diagnosis of restrictive ventilatory function secondary to the in-service thoracotomies.  If the examiner does not provide a rationale for the opinion, that weighs against the probative value of the opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Finally, the Board notes that the July 2010 VA examiner also did not address the private pulmonologist's September 2008 positive opinion or the Veteran's competent lay statements of continuing shortness of breath since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Board assigns greater weight to the September 2008 private medical opinion relating the Veteran's current restrictive lung physiology to his military service.  In placing greater weight on the September 2008 private opinion, the Board observes that the opinion was rendered by a pulmonologist and was based on a thorough review of the Veteran's service medical records and continuing treatment of the Veteran for his lung disability.  Moreover, the pulmonologist's conclusion that the Veteran's current restrictive lung physiology first manifested during service is supported by adequate rationale, with specific reference to PFT findings in service showing restrictive ventilatory defect.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The pulmonologist's opinion is also consistent with the Veteran's competent and credible lay testimony of a continuity of shortness of breath since service.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Finally, the Board notes that where a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  Here, the Veteran's service medical records demonstrate a five year history of intermittent treatment for shortness of breath and restrictive ventilatory function following chest tube placements for pleural effusion and infection in 1976.  Shortness of breath and a restrictive ventilatory defect were also noted during separation examination in June 1981.  The Board finds that the foregoing evidence sufficiently demonstrates the required combination of manifestations to identify the Veteran's lung disability, namely symptoms of fatigue, shortness of breath on exertion, and reduced PFT findings, and observation to establish chronicity for a lung disability in service.  Therefore, absent clear evidence of intercurrent cause, the Veteran's current shortness of breath, attributed by a private pulmonologist to restrictive lung physiology, is service connected.  38 C.F.R. § 3.303(b) (2010).  Although different VA physicians have suggested a nexus between the Veteran's shortness of breath and his smoking history, or a nexus between his shortness of breath and his body weight, those opinions vary and are speculative in nature, and therefore, do not constitute clear evidence of an intercurrent cause.  

Because the evidence shows that the Veteran's lung disability was at least as likely as not related to his period of service, the Board finds that service connection for a lung disability is warranted.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a lung disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


